LatimeR, Judge
(dissenting):
I dissent.
I concur generally with the principles announced in the first four subdivisions of Judge Brosman’s opinion. In addition, I join in some of what he says on the court selection issue. I, too, inveigh against efforts to escape the administrative burdens of the Code when those which are adopted lend themselves to a possibility of abuse. However, to reverse a conviction, I believe it necessary to find something more than a plan which, when extended to its greatest coverage, might operate to the detriment of an accused. In theory, it can be argued that if a convening authority can name 14 officers as members of a court-martial and permit his staff judge advocate to select any seven for the purpose of equalizing the load, then he can name 51 others, as was done in United States v. Holt [CM 357002], 8 CMR 360, pet for review den, 2 USCMA 688, 8 CMR 178, or even every officer in a corps and permit his legal department to wield the same power of selection. I accept that argument but suggest that the greater the number to select from, the greater the opportunity for abuse, and the lesser the number to deal with, the less the chance to select only those members favorable to the Government. Here, we do not have an excessive number, but, as the author of the principal opinion points out, there was little necessity to adopt the particular form of expedient as it is a relatively simple matter to create two courts. As a matter of simple construction, the plan used was, in effect, no more nor less than that, with the identity of the particular officers to hear each ease uncertain until notified of their duty to serve. To say the least, the flexibility sought in this instance could well be sácrificed for the certainty found in definite orders for each court. While I strive to support a streamlined procedure, I believe it advisable for those charged with the administration of military justice to stay out of questionable areas, and there is some merit in the contention that this expedient may invade those fields.
My reason for departing from the views of my associates can be found in my belief that a cause should not be reversed because of my distaste for the means employed. I believe it necessary to go one step further and seek to determine if the practice adopted denied a substantial right or privilege to the prejudice of the accused. In the case at bar, if he was denied either, and it was granted to him by the Code or Manual, or by their fair implication, then he has been harmed. I find no such deprivation and, in an effort to support my view, I offer the following reasons.
Contrary to my associates, I must conclude that the plan in effect was known to and approved by the convening authority. According to the testimony produced in an out-of-court hearing, the method of selection had been used for some period of time in the Corps, and it involved a major policy in administering military justice in that command. I do not believe a Corps staff judge advocate would conceive and put in operation any such method without having obtained the consent of his commanding general. A commander alone is responsible for all his unit does or fails to do, and he, not his staff, makes the policy decisions. As a corollary to that, any staff officer worth his salt must keep his commander informed, and, if possible, secure approval beforehand of any plan of operation that may invade that field. Particularly is that true when time is not of the essence. Moreover, it is worth noting that the order on its face shows that seven members selected for the court were regularly assigned as mem*642bers of Corps Headquarters, and the Corps commander would not be unfamiliar with the employment of his staff officers over a span of days or weeks. Furthermore, he must have been required to approve the findings in a number of cases in which the same procedure had been used, and he would, indeed, be very careless or indifferent in a sensitive area if he was ignorant of the means that were employed in selecting court personnel. One item alone would undoubtedly prompt inquiry on his part. Why would a commanding general issue a special order detailing fourteen officers, including some of his working staff, for a task that- only required five ? The only purpose that I can possibly see in selecting that unusual number would be to permit a breakdown into two panels of uneven numbers with some latitude for necessary absences. Since passage of the American Articles of 1786, the maximum number of officers mentioned as necessary to man a general court has teen thirteen, and it would be unreasonable to assume that an officer with many years of military experience would detail an even number of court members in excess of that well-known figure unless he had a deliberate purpose for so doing. I believe the purpose was to tailor the order to fit the expedient, and, of course, if the commanding general selected or authorized the selection of the fourteen members named on the order, and I am bound to infer he did, he would be informed of the reason for so doing. To hold otherwise would require me to assume that the commanding general and his staff judge advocate operated in separate compartments and never discussed an important aspect of military justice. So far as Army staff doctrine is concerned, a staff j udge advocate communicates directly with the commanders in matters relating to the administration of military justice, and I have every reason to assume that this headquarters followed that rule. Certainly, if I need enter the field of presumptions, I am not going to presume a violation of a fundamental and well-understood command and staff principle. On the contrary, I presume regularity on the part of both the commander and the staff officer, and there is no evidence in this record which in any way undermines that presumption. I can well understand why there is no evidence in the record touching on that question because I believe that no one at the trial level would conceive of the idea that the General was unaware of the method employed.
Having placed the responsibility for the plan on the shoulders of the commanding general, I move  on to discuss the question of whether it effected a denial of any right or privilege running to the accused. In that connection, 1 am willing to join the Chief Judge to this extent. If the accused was entitled to require the convening authority to personally select the members of the court and personally excuse those not attending, then this cause should be reversed. For reasons which I will hereinafter express, I conclude he is entitled to the former as a matter of right, but not the latter. Phrased in different parlance, I believe the convening authority cannot delegate the selection of members of a court, but he can delegate to his staff judge advocate the power to excuse those he has selected.
There are certain articles of the Code which cast some light on this subject. First, as to selection of members, Article 25 (d) (2) of the Code, 50 USC § 589, provides:
“When convening a court-martial, the convening authority shall appoint as members thereof such persons as, in his opinion, are best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament.”
In addition to appointing the members, the law officer, trial and defense counsel must likewise be selected and appointed by the convening authority. From the wording of Article 25(d) (2) and the other Code provisions, I reach the conclusion that the selection of members of a court must be based on the personal opinion of the convening authority and that the opinion of a substitute is not acceptable. Undoubted*643ly Congress, by enumerating those officers qualified to convene courts, intended that they alone should determine the members’ qualifications, and that staff members or delegated officers should not be permitted to exercise their independent judgment.
In addition to the Articles of the present Code, the Manual and military precedent establish clearly that this is a non-delegable duty. Winthrop in his Military Law and Precedents, 2d ed, 1920 Reprint, page 67, states the rule as follows:
“Delegation of the authority. As the Article expressly designates certain particular commanders as competent to order general courts for armies, divisions and departments, it follows, upon the principle of expres-sio unius exolusio alterius, that no other commanders or officers shall be so authorized. A commander of a division, department or army cannot therefore delegate to an inferior commander or to a staff officer the authority vested in himself by this Article, or authorize such officer .to exercise the same, for him, in his temporary absence or otherwise.”
That the rule announced by Winthrop has not been modified or changed is established by the provisions of paragraph 5a(5) of the Manual. I quote its provisions:
“As Article 22 expressly designates those who have authority to convene general courts-martial, it follows that no one else has this authority and that anyone having this authority cannot delegate or transfer it to another. The authority of a commanding officer to convene general courts-martial is independent of his rank and is retained by him as long as he continues to be such a commander. The rules as to the devolution of command in case of the death, disability, or temporary absence of a commander are stated in departmental regulations.”
Because the power to appoint cannot be delegated, it does not follow that the authority to excuse it so circumscribed. As a matter of statutory construction, supported by the exigencies of the military service, I come to an opposite conclusion. The Code deals quite specifically with the power to appoint, but in connection with the authority to excuse it leaves an area of freedom to the commander. By a comparison of the Code and the Manual provisions on the authority to excuse with those previously quoted on the duty to select, I shall attempt to point out why different principles operate in the two fields. By way of preface to my development, I  generalize by saying that different rules apply in excusing members before and after arraignment.
There is only one codal provision touching on the power to excuse, and it is found in Article 29(a) of the Code, 50 USC § 593. That Article states:
“No member of a general or special court-martial shall be absent or excused after the accused has been arraigned except for physical disability or as a result of a challenge or by order of the convening authority for good cause.”
It is to be noted the Article carefully mentions that good cause must be found to exist before the member can be excused, but that proscription applies only after arraignment and not before. By following a rule of statutory construction, inclusion in the Code of the phrase “after arraignment” causes me to believe that Congress intended to broaden the base for dealing with court members before arraignment. Unless there was to be some difference, it would have been unnecessary for Congress to have used the arraignment as the starting point. In this instance, the accused had not been arraigned at the time the members were excused, and so I find the Article does not apply.
My construction of Article 29 of the Code is supported by various paragraphs of the Manual. Throughout its provisions, a clear line of cleavage between the relief of court-martial members before and after arraignment is visible. The limitations imposed on convening authorities and on court *644members are tightened after arraignment and relaxed prior thereto. In order to approach the subject in an orderly manner, I will first quote the paragraphs influencing the actions of the convening authority before arraignment and then those operative after arraignment. Paragraph 37a provides as follows:
“Subject to the exceptions stated below (376), it is within the discretion of the convening authority to make changes in the composition of courts-martial appointed by him. For instance, he may appoint new members to a court in lieu of, or in addition to, the members of the original court; or he may appoint a new law officer, trial counsel, or defense counsel in lieu of the personnel designated to perform those respective duties by the original appointing order. When practicable, the convening authority should change the composition of courts-martial from time to time to provide the maximum opportunity to eligible personnel to gain experience in the administration of military justice.”
When these provisions are compared with his powers after the plea, it becomes apparent that his powers have been circumscribed once the arraignment has been completed. Paragraph 37b of the Manual, which restates Article 29(a) of the Code, says:
“No member of a general or special court-martial shall be absent or excused after the accused has been arraigned except for physical disability or as a result of a challenge or by order of the convening authority for good cause (Art. 29a). Military exigencies or emergency leave, among others, may constitute good cause for such a relief. The determination of facts which constitute good cause for the excuse from attendance or the relief of a member after arraignment rests within the discretion of the convening authority.”
I now pass on to show how the Manual views the absence of a member of the court-martial. Again, more significance is attached to an absence during trial than one occurring before the hearing commences. It is to be noted that a contemplated absence before the session of court because of physical disability need only be reported to trial counsel who is enjoined to make an informal inquiry. Paragraph 41c deals with the subject in the following language :
“If he is able to do so, a member of a general or special court-martial who is, or has reason to believe that he will be, absent from a session of the court because of physical disability will so inform the trial counsel. The latter will make an informal inquiry to verify the cause of the absence and, if it occurs after the arraignment of the accused, will report his findings to the court (41d(4)).”
Moreover, an unauthorized absence before arraignment does not affect the legality of the proceedings. This is held to be the rule by paragraph 41 d (3), which states:
“Before arraignment. — The unauthorized absence of a member of a general or special court-martial from a session of the court may be a military offense, but his absence prior to the arraignment of the accused will not prevent the court from proceeding with the trial if a quorum is present. However, the trial counsel will report any unauthorized absence of a member to the convening authority.”
I find a substantial difference after arraignment because then the court-martial may proceed only if the member is absent for one of three reasons, i.e., (1) challenge; (2) physical disability; and (3) order of the convening authority for good cause. That such is the law of the Manual may be gleaned from the contents of paragraph 41cZ(4):
“After arraignment. — If a member who was present at the arraignment of the accused is absent from a future session of the court in the same case, the court may proceed only if a quorum remains and the absence is the result of a challenge, physical disability, or the order of the convening authority for good cause.”
*645The net of my arguments reinforced by the statements quoted from the Code and the Manual is simply this: After the court personnel' have been selected and prior to arraignment, the proceedings have a flexibility which does not demand the same personalized decisions by the convening authority as are imposed after the trial commences. A convening authority is not so closely hedged in by legal niceties during the preliminary skirmishes. However, once the battle has begun, he cannot, without any reason or justification, change the membership of the court. After the plea, the number and identity of the members become fixed, and the accused may be entitled to complain if there is a change which does not have as its base a personal finding by the convening authority that good cause exists for the change in membership. That, however, is a decision I need not make with certainty at this time.
I specifically point up the differences outlined above to show that while the Code and the Manual generally keep the convening authority in a procedural strait-jacket while he is selecting the personnel for the court, and perhaps after the trial has begun, they do not require that between the time the members are selected and the arraignment of the accused he, and he alone, make the other decisions. Surely, if the Manual permits trial counsel to accept reasons for absences before trial, there is no good reason why the staff judge advocate, who has no power of command and who can act only for the commanding general, cannot do the same. While this argument meets the issues posed in this instance obliquely, it supports my belief that expedients taken after the selection of members but before trial need not be viewed through the same spectacles to be used when the same expedient is adopted following the arraignment.
This brings me to the point where I must indulge in one of two presumptions, and it becomes neces- sary to establish that a principle founded on either does not deny the accused any substantial right. The first presumption is to the effect that the convening authority personally approved the selection of the particular members who were notified to sit on this particular case and hear this issue. I have no doubt that he could do that in an informal manner and, of course, if he did, then I believe every right and privilege granted to the accused has been given to him.
The second presumption to be considered here involves the delegation of the power to the staff judge advocate to panel the court members. While I have previously asserted that the commanding general was fully aware of the operational features of the plan, I do not contend that prior to trial he was personally informed of the identity of the seven members selected for this particular case, although that is not beyond the realm of reason. I must, therefore, assume that he delegated the power to select the seven members to his staff judge advocate. I find no reason to hold that this is a non-delegable .power. A staff judge advocate has, by regulation, the authority to carry out the plans and policies of his commander once they are announced, and this would include the power to determine the conflicting interests between a selected officer’s basic duty and the duty of being a member of a court-martial. Furthermore, if the delegation of authority to the staff judge advocate was limited to equalizing the time spent on court-martial duties, that would be no more than granting the power to perform the ministerial act of spreading the work load. Certainly, I believe we are erecting unnecessary obstacles to the primary responsibility of a commander to hold he must personally approve every request by a court-martial member to be excused from sitting on a particular case. Particularly would that be true under wartime conditions as he may be some distance removed from the situs of the court-martial, means of communication may be clogged, the officers may be scattered, and more important duties may be fully occupying his time. Even during peacetime, he should be permitted to rid himself of those administrative duties which are not specifically made non-delegable by military law. Only if I were to find that Congress or *646the President denied a commanding officer the authority to delegate the power to excuse members of the court before arraignment, would I prevent him from passing that burden on to his staff judge advocate. Accordingly, I would find that the plan adopted here was not prohibited by the Code or the Manual, whether it was operated personally by the convening authority or by the staff judge advocate.
The plan can be tested for error by a different method. This means consists of isolating the rights or privileges granted this accused and then determine which one, if any, was denied him. As I interpret the Code and the Manual, he had a right to require the convening authority to select the members of his court-martial as that selection involves a personal opinion of the commander as to the members’ quali-ficátions. In this instance, every member of this court was so selected. He had the right to be tried by five or more officers. This court was composed of seven. He had the privilege to be tried by those members who were sitting when he was arraigned, and he was not denied that privilege. He had the right to have trial counsel, the law officer, and defense counsel appointed to the court by the convening authority. That right was not abridged. What, then, has been denied the accused which my associates find of such importance as to justify á rehearing? Converging the principles announced in their sep-árate opinions, it must be that the accused was shorn of the right or privilege to demand that the convening authority personally approve the absence of any officer not present at the time of trial. I dispute that he had any such right and to state that contention is to prove its absurdity. If, after having selected the members of the court and after having determined their qualifications to act, the commanding general is charged with personally making every decision affecting their presence or absence, the whole concept of command and staff is cast aside. Authority to administer details can be delegated, but responsibility cannot. Here the convening authority could not escape the legal effect of his delegation, but he could authorize the staff judge advocate to take the necessary steps to carry the plan into execution. Singularly enough, Judge Brosman concludes that had the objection registered by the accused been called to the attention of the convening authority and had he overruled the objection and placed his imprimatur on the court as selected, we would affirm the case. Of course, the Corps Commander did exactly that when he affirmed the findings and sentence as the irregularity, if such it be, was specifically dealt with by the staff judge advocate in his report to him. But more to the point, if the commanding general could ratify the proceedings after an objection had been made, he could authorize them in the original instance.
To avoid any suspicion that the procedure was adopted to assist the prosecution, I mention the following facts and circumstances. There is no contention that any member of the court was prejudiced against the accused. Furthermore, there is no assertion that the members were handpicked because they were prosecution-minded or would not give the accused a fair and just trial. No challenges for cause were asserted, and the right to a peremptory challenge was not exercised. In the final analysis, the sole contention made is that the procedure adopted was not in strict conformity with the Code or the Manual. Assuming the expedient was not the better part of wisdom, it amounts to no more than a mere irregularity which did not prejudice the accused.
I would, therefore, affirm the decision of the board of review.